                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

IN RE: MOTION TO UNSEAL COURT  )      MISC. No. 19-00282 HG-WRP
RECORDS                        )
                               )
CIVIL BEAT LAW CENTER FOR THE )
PUBLIC INTEREST,               )
                               )
               Petitioner,     )
                               )
          vs.                  )
                               )
UNITED STATES OF AMERICA;      )
YVONNE CAITANO; SHEENA STRONG; )
THERESA SALTUS; ERNEST BADE;   )
MARIE BENEVIDES,               )
                               )
               Respondents.    )
                               )

  ORDER GRANTING, IN PART, AND DENYING, IN PART, CIVIL BEAT LAW
 CENTER FOR THE PUBLIC INTEREST’S MOTION TO UNSEAL COURT RECORDS
                           (ECF No. 1)

                         DOCUMENTS UNSEALED:
     (1)    November 6, 2018 Letter From Kevin K. Kurohara, M.D.
     (2)    November 9, 2018 Letter From William G. Herrera, M.D.
     (3)    January 10, 2019 Letter From William G. Herrera, M.D.
     (4)    May 27, 2019 Letter From Chinmoy Gulrajani, M.D.

                  DOCUMENT UNSEALED WITH REDACTIONS:
     (5)    May 27, 2019 Psychiatric Evaluation By Chinmoy
            Gulrajani, M.D.


     Petitioner Civil Beat Law Center for the Public Interest

seeks to unseal court records relating to the mental competency

evaluation of Ernest Bade in United States v. Ernest Bade; Yvonne

Caitano; Sheena Strong; Marie Benevides; Theresa Saltus, 18-cr-

00167 HG.

     Ernest Bade was charged with one count of conspiracy to



                                  1
unlawfully distribute and dispense controlled substances in

violation of 21 U.S.C. § 846 and forty counts of unlawfully

distributing and dispensing controlled substances in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

     On January 31, 2019, Ernest Bade, through his attorney

Federal Public Defender Peter Wolff, filed a MOTION FOR

COMPETENCY EVALUATION with Exhibits A, B, and C in support of the

Motion.    (ECF Nos. 76 and 80).    He also filed an EX-PARTE MOTION

TO SEAL EXHIBITS A-C IN SUPPORT OF MOTION FOR COMPETENCY

EVALUATION.    (ECF No. 77).

     On February 1, 2019, the Magistrate Judge granted Bade’s

Motion to Seal Exhibits A-C.    (ECF No. 79).

     On March 6, 2019, the District Court Judge granted Bade’s

Motion for Competency Evaluation.       (ECF No. 89).

     On March 28, 2019, the Court issued an ORDER GRANTING

DEFENDANT ERNEST BADE’S MOTION FOR COMPETENCY EVALUATION.       (ECF

No. 91).    Dr. Chinmoy Gulrajani, M.D., was appointed to conduct a

competency evaluation of Ernest Bade.       (Id.)

     On June 5, 2019, the Court received a letter from Dr.

Gulrajani with his attached Psychiatric Evaluation of Ernest Bade

pursuant to 18 U.S.C. § 4241.      (ECF No. 103).   The letter and

Psychiatric Evaluation were filed under seal.

     On June 6, 2019, the Court held a competency hearing.       (ECF

No. 104).

     On June 19, 2019, the Court issued an ORDER FINDING ERNEST


                                    2
BADE INCOMPETENT TO STAND TRIAL.       (ECF No. 105).

     Petitioner Civil Beat Law Center for the Public Interest

filed a Motion in this case seeking to unseal the records the

Court relied upon in declaring Dr. Bade incompetent to stand

trial.   In particular, the request is to unseal the Psychiatric

Evaluation by Dr. Gulrajani and three letters from Bade’s

treating doctors, attached as Exhibits A, B, and C to Defendant

Bade’s Motion for Competency Evaluation filed on January 31,

2019.

     Ernest Bade opposed Petitioner’s Motion to Unseal.

     The Government filed a Statement of No Position.   None of

Bade’s co-defendants filed any response to Petitioner’s Motion.

     On September 17, 2019, the Court held a hearing on

Petitioner’s Motion.   The Court ordered the Federal Public

Defender to submit his proposed redactions to the sealed exhibits

and the Psychiatric Evaluation for in camera review.    The Court

has reviewed the proposed redactions.

     Petitioner’s Motion to Unseal is GRANTED, IN PART, and

DENIED, IN PART.

     The Court agrees with Defendant Bade’s proposed redacted

version of the Psychiatric Evaluation from Dr. Gulrajani, Dr.

Gulrajani’s letter, and the three letters from Bade’s treating

doctors, attached as Exhibits A, B, and C to Defendant Bade’s

Motion for Competency Evaluation filed on January 31, 2019.    They

are unsealed.


                                   3
                           PROCEDURAL HISTORY


      On July 25, 2019, Petitioner Civil Beat Law Center for the

Public Interest filed a MOTION TO UNSEAL COURT RECORDS.     (ECF No.

1).

      On July 26, 2019, the Court issued a briefing schedule.

(ECF No. 5).

      On August 5, 2019, Respondent Ernest Bade filed RESPONDENT

ERNEST BADE’S RESPONSE TO MOTION TO UNSEAL COURT RECORDS.       (ECF

No. 6).

      On August 12, 2019, Respondent United States of America

filed GOVERNMENT’S STATEMENT OF NO POSITION.     (ECF No. 7).

      Respondents Yvonne Caitano, Sheena Strong, Theresa Saltus,

and Marie Benevides did not file any response to the Petitioner’s

Motion.

      On August 26, 2019, Petitioner filed its REPLY TO ERNEST

BADE’S RESPONSE AND IN FURTHER SUPPORT OF MOTION TO UNSEAL COURT

RECORDS.    (ECF No. 8).

      On September 17, 2019, the Court held a hearing on

Petitioner’s Motion.    (ECF No. 9).    The Court ordered the Federal

Public Defender to submit for in camera review his proposed

redactions to the Psychiatric Evaluation conducted by Dr.

Gulrajani and his letter along with treating doctors’ letters A,

B, and C.

      On September 23, 2019, the Federal Public Defender submitted

his proposed redactions to the psychiatric evaluation conducted

                                    4
by Dr. Gulrajani.

     On the same date, the Federal Public Defender submitted a

letter to the Court stating that he did not propose any

redactions to Exhibits A through C. (ECF No. 10).


                       STANDARD OF REVIEW


     The United States Supreme Court has recognized both a common

law right and a First Amendment right of public access to

judicial proceedings and records.      See United States v. Bus. of

Custer Battlefield Museum & Store, 658 F.3d 1188, 1192 (9th Cir.

2011) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

(1978); Press-Enterprise Co. v. Superior Ct., 464 U.S. 501, 510

(1984) (“Press-Enterprise I”); Press-Enterprise Co. v. Superior

Ct., 478 U.S. 1, 8 (1986) (“Press-Enterprise II)”).


First Amendment Right Of Access To Judicial Proceedings


     The United States Supreme Court’s two-part “experience” and

“logic” test determines whether there is a First Amendment right

of public access to a particular kind of hearing.      United States

v. Guerrero, 693 F.3d 990, 1000 (9th Cir. 2012); see United

States v. Index Newspapers LLC, 766 F.3d 1072, 1084 (9th Cir.

2014).

     First, the “experience” prong considers whether the place

and process have historically been open to the press and general

public across the United States.       Press-Enterprise II, 478 U.S.


                                   5
at 8.

     Second, the “logic” prong considers whether public access

plays a significant positive role in the functioning of the

particular process in question.    Id.

     The public have a presumed First Amendment right of access

to court proceedings and documents if the hearing passes the two-

part experience and logic test.    Oregonian Publ’g. Co. v. U.S.

Dist. Ct. for Dist. of Ore., 920 F.2d 1462, 1465 (9th Cir. 1990).

     The First Amendment right of public access is still a

qualified right and the presumption of openness may be overcome

“by an overriding interest based on findings that closure is

essential to preserve higher values and is narrowly tailored to

serve that interest.”   Press-Enterprise I, 464 U.S. at 510.


Common Law Right Of Public Access To Judicial Proceedings


     There is a strong presumption in support of the common law

right to public access.   Valley Broad. Co. v. U.S. Dist. Ct. for

Dist. of Nev., 798 F.2d 1289, 1294 (9th Cir. 1986).       The

presumption, however, “is not absolute, and is not entitled to

the same level of protection accorded a constitutional right.”

San Jose Mercury News, Inc. v. U.S. Dist. Ct. N. Dist. Ca., 187

F.3d 1096, 1102 (9th Cir. 1999).       The court must weight the

interests of the parties in light of the public interest and the

duty of the courts.   Valley Broad. Co., 798 F.2d at 1294.

     If either the common law right of public access or the First


                                   6
Amendment right of public access applies to the proceedings at

issue, the Court must determine whether any such right is

outweighed by a compelling interest.    In re Copley Press, Inc.,

518 F.3d 1022, 1026 (9th Cir. 2008).


                             ANALYSIS


     Petitioner Civil Beat Law Center for the Public Interest

seeks to unseal records that contain Ernest Bade’s private

information relating to the mental competency evaluation in 18-

cr-00167 HG-01.


I.   First Amendment Right Of Public Access To Competency
     Proceedings


     In United States v. Guerrero, 693 F.3d 990, 1000 (9th Cir.

2012), the Ninth Circuit Court of Appeals reviewed whether there

is a qualified First Amendment Right to public access to a

defendant’s mental competency proceeding.

     The appellate court applied the two-part experience and

logic test.   First, it held that the experience prong was

satisfied because competency proceedings of a criminal defendant

have been historically open to the public.   Id. at 1001.    Second,

the appeals court explained that competency proceedings satisfy

the logic element because a court’s decision on whether a

defendant is able to understand the nature of the proceedings

against him and whether he is able to assist counsel in his

defense is a critical part of the criminal process.   Id.    The

                                 7
Ninth Circuit Court of Appeals reasoned that “[a]llowing public

access to a competency hearing permits the public to view and

read about the criminal justice process and ensure that the

proceedings are conducted in an open, objective, and fair

manner.”   Id.

     The appellate court explained that the First Amendment right

to public access to a criminal defendant’s competency proceedings

must be balanced against the individual rights of the accused.

Id. at 1002.     The presumption of public access to the competency

proceeding may be overcome by “an overriding interest based on

findings that closure is essential to preserve higher values and

is narrowly tailored to serve that interest.”    Id. (quoting

Press-Enterprise I, 464 U.S. at 510).

     The Ninth Circuit Court of Appeals explained that limiting

public access to competency proceedings may be ordered if: (1)

limiting access serves a compelling interest; (2) there is a

substantial probability that, in the absence of the limitation,

the compelling interest would be harmed; and (3) there are no

alternatives to limiting access that would adequately protect the

compelling interest.    Guerrero, 693 F.3d at 1002.

     In this case, there is a First Amendment Right for the

public to access records relating to Ernest Bade’s competency.

Bade argues that the public’s access should be overcome given his

individual interest in his private medical information contained

in the records.


                                   8
II.   First Amendment Right Balanced Against Individual’s Interest
      In Private Medical Information


      The United States Supreme Court has not definitively

answered whether there is a constitutional right to privacy of

one’s personal medical information.   See Nat’l Aeronautics &

Space Admin. v. Nelson, 562 U.S. 134, 147 n.10 (2011); In re

Motion to Unseal Court Records, Misc. No. 18-cv-00477 JMS-RLP,

2019 WL 1495248, *2 (D. Haw. Apr. 4, 2019).   A number of federal

Circuit Courts, however, have recognized such a right.     Anderson

v. Romero, 72 F.3d 518, 522 (7th Cir. 1995) (collecting cases);

Doe v. Delie, 257 F.3d 309, 315 (3d Cir. 2001) (explaining that

the Third Circuit has “long recognized the right to privacy in

one’s medical information”).

      The Ninth Circuit Court of Appeals has addressed a

defendant’s privacy rights in the context of mental competency

hearings in two cases: United States v. Guerrero, 693 F.3d 990

(9th Cir. 2012) and United States v. Kaczynski, 154 F.3d 930 (9th

Cir. 1998).   In both cases, the appellate court recognized a

defendant’s right to privacy in their medical records and held

that their rights must be balances with the public’s legitimate

interest in access to their competency proceedings.

      In both cases, the Ninth Circuit Court of Appeals held that

redactions, rather than a complete bar to access, were proper

alternatives when a balancing the individual’s privacy rights

with the First Amendment right to public access.   Guerrero, 693


                                 9
F.3d at 1003; Kaczynski, 154 F.3d at 932.

     Recently, in this District, Chief Judge Seabright ruled that

the public had a right to view a criminal defendant’s competency

evaluation, but that the evaluation was subject to redaction

pursuant to Guerrero and Kaczynski. In re Motion to Unseal Court

Records in United States v. Katherine Kealoha, Misc. No. 18-00477

JMS-RLP, 2019 WL 1495248, at *3 (D. Haw. Apr. 4, 2019).    The

Chief District Judge ruled that redaction was required to

preserve the defendant’s medical privacy, attorney-client

privilege, and Sixth Amendment right to a fair trial.    Id. at *4.


III. Balancing Petitioner’s First Amendment Right To Public
     Access Against The Individual’s Privacy Interests


     Petitioner seeks to unseal two sets of documents.

     First, Petitioner seeks to unseal the Letter and Psychiatric

Evaluation of Bade by Dr. Chinmoy Gulrajani, M.D.

     Second, Petitioner seeks to unseal treating doctors’ letters

A, B, and C that were attached to the Motion for Competency

Evaluation filed by the Federal Public Defender on Ernest Bade’s

behalf.   The exhibits are each single page letters from two of

Bade’s treating physicians that contain information about Bade’s

medical condition, regimen of treatment, and prognosis.

     There is a public interest present in this case given the

Court’s finding that Bade is incompetent to stand trial.    The

public right to access was preserved during the hearing on Bade’s

mental competency as the proceedings were open to the public.

                                10
The right was also ensured as the order finding Bade incompetent

to stand trial was not sealed.

     The only sealed information in this case relates to the

documents from Bade’s treating physicians and Dr. Gulrajani who

conducted the Psychiatric Evaluation.     The need to protect

medical privacy may qualify as a compelling reason to overcome

the presumption of public access.     G. v. Hawaii, Civ. Nos. 08-

551, 09-00044 ACK-BMK, 2010 WL 2607483, at *1 (D. Haw. June 25,

2010) (citing cases).

     Petitioner relies on the case involving Ted Kaczynski, the

notorious “Unabomber”, to argue that the entirety of the

Psychiatric Evaluation for Bade should be unsealed and available

to the public.   In Kaczynski, the appellate court found that

there was a high level of public interest in the psychiatric

evaluation due to the nature of the charged crimes and due to the

public’s interest in learning “Kaczynski’s motivation for

committing the Unabomber crimes.”     154 F.3d at 931.   The appeals

court found that the district court properly balanced the

public’s interest in accessing the psychiatric report with

Kaczynski’s own privacy interests.     The court recognized the

level of public interest was high given the nature of the

targeted violence present in the case.     The appellate court

found, however, that some redaction of the psychiatric report was

appropriate given Kaczynski’s own privacy interests.     The Ninth

Circuit Court of Appeals found that it was appropriate to redact


                                 11
information from the report regarding third parties and

information that had little relationship to Kaczynski’s

competency or motivation for committing the Unabomber crimes.

Id. at 932.

     This case presents an issue with a high level of public

interest.   Dr. Bade was charged in the Indictment in 18-cr-00167

HG-01 in a large conspiracy to distribute opioids, including

hyrdrocodone, oxycodone, and fentanyl.   The opioid epidemic is a

topic of wide public interest and this case has received

significant coverage in the media.

     The Court follows the standards set forth in Kaczynski and

Guerrero.   The Court finds the letter from Dr. Gulrajani and the

three letters from Dr. Bade’s treating physicians (letters A, B,

and C) are suitable for unsealing.   The Court finds that the

Psychiatric Evaluation by Dr. Gulrajani is subject to disclosure

with redactions.   It is necessary to redact information in the

Psychiatric Evaluation that is private and unnecessary to assist

the public in understanding the basis for the finding of

incompetency.

     This case is distinguishable from Kaczysnki, Guerrero, and

Kealoha in that Dr. Bade was found incompetent and will not go to

trial.   Disclosure of private information concerning Dr. Bade to

the public does not implicate his Sixth Amendment Right to a fair

trial based on the finding of incompetence.

     This case is also distinguishable from Kealoha as there is


                                12
no attorney-client information presented in the psychiatric

report and the report has already been made available to the

Government.

     The Court does find that maintaining the privacy of medical

information is an important individual right, not only in this

case, but in criminal cases as a whole.    Private medical

information in criminal cases is often presented to the Court as

a matter relevant to sentencing.     Such information is necessary

for the Court’s evaluation of the sentencing factors set forth in

18 U.S.C. § 3553(a) and to provide the Bureau of Prisons with

information relevant to ensure appropriate care for the prisoner.

Without the protection of the privacy of such information,

criminal defendants may withhold vital, medical information in

fear of its disclosure to the public.    The need to ensure that

private medical information of criminal defendants is protected

is important.   Private medical information presented in

competency proceedings has a more complicated analysis given that

the medical information provides the basis for the Court’s

competency determination.

     In this case, the Court finds it appropriate to disclose the

relevant medical information that is the basis for the ruling

that Bade is incompetent to stand trial.    The public interest in

such information overrides Bade’s general objection to the

unsealing of medical information.    The public, however, is not

entitled to view all medical information contained in the


                                13
Psychiatric Evaluation.    Some of the medical information in the

report is irrelevant to Dr. Gulrajani’s opinion as to Bade’s

competency.   Such information is provided in the report for

purposes of patient history and for completeness of Dr.

Gulrajani’s examination.

     There is additional private information in the Psychiatric

Evaluation that does not require public disclosure.    The Ninth

Circuit Court of Appeals explained in Kaczynski that private

information in a psychiatric evaluation relating to third-

parties, such as the names of the defendant’s relatives, is

irrelevant to the Court’s determination of competency and should

be protected from disclosure.    Kaczynski, 154 F.3d at 931.

     The Court finds that redaction of the Psychiatric Evaluation

is appropriate in order to balance the Petitioner’s First

Amendment right to public access and Bade’s individual privacy

interests.

     The Court agrees with the proposed redactions to the

psychiatric evaluation submitted in camera by the Federal Public

Defender.    The redactions allow the public to have access to

relevant medical information that formed the basis of the Court’s

finding of incompetency, including observations and tests

conducted by the psychiatrist.    Such information is relevant for

the public to obtain information bearing on the workings of the

criminal justice system.    Kaczynski, 154 F.3d at 932.




                                 14
                           CONCLUSION


     Petitioner’s Motion to Unseal Court Records in 18-cr-00167

HG-01 is GRANTED, IN PART, AND DENIED, IN PART.

     The Court unseals the treating doctors’ letters A, B, and C

(ECF No. 80) and Dr. Chinmoy Gulrajani’s May 27, 2019 Letter, and

the redacted version of the Psychiatric Evaluation from Dr.

Chinmoy Gulrajani (ECF No. 103).

     IT IS SO ORDERED.

     DATED: October 15, 2019, Honolulu, Hawaii.




In re: Motion to Unseal Court Records, Misc. No. 19-00282 HG-WRP;
ORDER GRANTING, IN PART, AND DENYING, IN PART, CIVIL BEAT LAW
CENTER FOR THE PUBLIC INTEREST’S MOTION TO UNSEAL COURT RECORDS
(ECF No. 1); DOCUMENTS UNSEALED: FOUR DOCTORS’ LETTERS; DOCUMENT
UNSEALED WITH REDACTIONS: PSYCHIATRIC EVALUATION
                                15
